Order entered November 1, 2012




                                               In The
                                         Court of Rppeal5
                               jf iftb   i5trict of Texa5 at   )11 aUa5


                                         No. 05-12-01082-CR
                                         No. 05-12-01083-CR

                               JAMES CLAYTON MARTIN, Appellant

                                                 V.

                                  THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                     Dallas County, Texas
                      Trial Court Cause Nos. F10-63792-K, F10-72129-K

                                             ORDER
       Appellant's October 29, 2012 motion for extension of time to file appellant's brief is

GRANTED to the extent the time to file appellant's brief is EXTENDED to THIRTY DAYS

from the date of this order.



                                                      LANA MYERS
                                                      JUSTICE